Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant's Arguments/Remarks filed 08/25/2022.  Claims 1-7, 10-20, 23-24 are pending, and claims 8-9, 21-22, and 25 are originally cancelled.   
Response to Arguments

     Response to applicant’s argument with respect to the rejected claims 1-7, 10-20, 23-24 is moot as the amendment to claims overcomes the claim rejections, therefore, the Claim Rejections - 35 U.S.C. § 103 with respect to claims 1-7, 10-20, and 23-24 withdrawn, and claims are rejected under new ground of rejection(s) as necessitated by Applicant's amendments. 
Drawing Objections

     Figures 1 and 9 are objected under 37 CFR 1.83(a) because, none of the figures are labeled as described in the specification, only numbers as designator of BLANK BOXES are UNACCEPTABLE and without the proper description of each component that is part of the specification and claimed invention.  Any structural detail that is essential for a proper understanding of the disclosed invention shall be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claims 1-7, 10-20, and 23-24 are rejected under Claim Rejections - 35 U.S.C. § 103 as being unpatentable over Huang (Huang et al et al., U. S. Publication No. 20210274465, provisional U.S. No. 62/717,550 filed Aug. 10, 2018) in view of Haartsen (Haartsen, U. S. Publication No. 20100009643).       Regarding independent claim 1, Huang discloses a processing circuit for a User Equipment (UE) (e.g., Fig. 1, prg. [0014], lines 1-10, page 14, claim 1, UE 101) wherein the UE comprises a radio frequency (RF) receiver (e.g., Fig. 2, prg. [0005], lines 1-3, the RF Receiver (Rx)), wherein the processing circuit (e.g., prg. [0068], lines1-4, the processing circuit of System-on-Chip (SoC)) is configured to: set a power switching pattern of the RF receiver for UE power saving in Discontinuous Reception (DRX) Radio Resource Control (RRC) IDLE mode (e.g., Fig. 2, prg. [0028], lines 1-21, the RRC and Idle mode) based on a paging occasion (PO) and a signal block associated with the PO (e.g., Fig. 2, prg. [0029], lines 1-18, power switching pattern of RF Rx for saving power in DRX radio resource control idle mode based on PO and synchronization signal block (SSB)), wherein the power switching pattern comprises a switching off of the RF receiver within a reception time period that is defined for receiving the PO and the synchronization signal block (e.g., Fig., 2, prg. [0049], lines 1-7, [0050], lines 1-8, and [0051], lines 1-8, power switching pattern: switching “off” RF Rx during receiving time period that is specific for receiving PO and SSB).      Although, Huang discusses the processing circuit, however, Huang does not show in any of the figures UE processor, therefore, in related art dealing with the RF communications paging (e.g., Fig. 1, prg. [0003], lines 1-6), Haartsen teaches a UE processor (e.g., Fig. 1, controller (140 or processor)).      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Haartsen’s RF communication paging occasion (PO) UE processor (Fig. 1 (140)) with Huang’s RF communication paging occasion (PO) UE to provide the RF paging communication with controller for controlling power switching that results in decreasing power on/off cycles and reduced power consumption (e.g., Haartsen, prg. [0001], lines 3-4, [0025], lines 13-15).       Regarding independent claim 23, Huang discloses a method for power switching a radio frequency (RF) receiver of a User Equipment (UE) (e.g., Fig. 1, prg. [0014], lines 1-10, page 14, claim 1, UE 101): setting a power switching pattern of the RF receiver for UE power saving in Discontinuous Reception (DRX) Radio Resource Control (RRC) IDLE mode (e.g., Fig. 2, prg. [0028], lines 1-21, the RRC and Idle mode) based on a paging occasion (PO) and a synchronization signal block associated with the PO (e.g., Fig., 2, prg. [0029], lines 1-18, power switching pattern of RF Rx for saving power in DRX radio resource control idle mode based on PO and synchronization signal block (SSB)), wherein the power switching pattern comprises a switching off of the RF receiver within a reception time period that is defined for receiving the PO and the synchronization signal block (e.g., Fig., 2, prg. [0049], lines 1-7, [0050], lines 1-8, and [0051], lines 1-8, power switching pattern: switching “off” RF Rx during receiving time period that is specific for receiving PO and SSB); and switching a power mode of the RF receiver based on the power switching pattern (e.g., Fig., 2, 9, prg. [0040], lines 9-17, [0051], lines 1-8, all the power modes of RF receiver (Rx) based on switching is shown in Figure 2).      Although, Huang discusses the processing circuit, however, Huang does not show in any of the figures UE processor, therefore, in related art dealing with the RF communications paging (e.g., Fig. 1, prg. [0003], lines 1-6), Haartsen teaches a UE processor (e.g., Fig. 1, controller (140 or processor)).      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Haartsen’s RF communication paging occasion (PO) UE processor (Fig. 1 (140)) with Huang’s RF communication paging occasion (PO) UE to provide the RF paging communication with controller for controlling power switching that results in decreasing power on/off cycles and reduced power consumption (e.g., Haartsen, prg. [0001], lines 3-4, [0025], lines 13-15).       Regarding claims 2, 3, and 24, Huang in view of Haartsen teach all the limitations in claim 1, 23, and further, Huang teaches, configured to: set the power switching pattern based on a time gap between the PO and the synchronization signal block associated with the PO (e.g., Fig. 2), and wherein the switching off is configured to occur during at least part of the time gap between the PO and the synchronization signal block associated with the PO (e.g., prg. [0051], lines 1-20).        Regarding claims 4 and 5, Huang in view of Haartsen teach all the limitations in claim 1, and further, Huang teaches, configured to: set the power switching pattern of the RF receiver based on channel condition measurements (e.g., prg. [0053], lines 1-16), and further, teaches configured to: set the power switching pattern based on a central carrier of the PO and a central carrier of the synchronization signal block associated with the PO (e.g. prg. [0051], lines 31-36).      Regarding claims 6 and 7, Huang in view of Haartsen teach all the limitations in claim 1, and further, Huang teaches, configured to: set the power switching pattern based on a bandwidth gap between an RF bandwidth of the PO and an RF bandwidth of the synchronization signal block associated with the PO (e.g. prg. [0051], lines 29-36), and wherein the power switching pattern comprises a switching off within at least part of the bandwidth gap between the PO and the synchronization signal block associated with the PO (e.g. prg. [0051, lines 22-36).       Regarding claim 10, Huang in view of Haartsen teach all the limitations in claim 1, and further, Huang teaches, wherein the power switching pattern comprises an OFF to ON transition, skipping at least one preceding reference symbols within the synchronization signal block associated with the PO (e.g., prg. [0049], lines 1-9).       Regarding claim 11, Huang in view of Haartsen teach all the limitations in claim 10, and further, Huang teaches, configured to: activate preceding Primary Synchronization Signal (PSS) symbol skipping if a received power of a colliding PSS from a neighbor cell is higher than a pre-defined threshold while a timing offset error is lower than a second pre-defined threshold (e.g. prg. [0053] and [0086], lines 1-9).      Regarding claim 12, Huang in view of Haartsen teach all the limitations in claim 10, and further, Huang teaches, configured to: set the power switching pattern based on a second time gap between the PO and a second synchronization signal block associated with the PO (e.g. prg. [0051], lines 22-26), the synchronization second signal block preceding the synchronization signal block associated with the PO, if a time gap between the PO and the synchronization signal block associated with the PO is shorter than a transition time interval of the RF receiver (e.g. prg. [0051], lines 1-30).     Regarding claim 13, Huang in view of Haartsen teach all the limitations in claim 12, and further, Huang teaches, wherein a sum of an OFF to ON transition and an ON to OFF transition of the power switching pattern corresponds to the transition time interval of the RF receiver (e.g. prg. [0051], lines 15-20).       Regarding claim 14, Huang in view of Haartsen teach all the limitations in claim 11, and further, Huang teaches, wherein the OFF to ON transition of the power switching pattern is finished before a Physical Broadcast Channel Demodulation Reference Signal (PBCH DMRS) symbol within the synchronization signal block associated with the PO preserving the PBCH DMRS symbol (e.g. prg. [0022], lines 1-18).      Regarding claim 15, Huang in view of Haartsen teach all the limitations in claim 1, and further, Huang teaches, wherein the power switching pattern comprises an ON to OFF transition skipping at least one succeeding reference symbol within the synchronization signal block associated with the PO (e.g. prg. [0053], lines 1-10).      Regarding claim 16, Huang in view of Haartsen teach all the limitations in claim 15, and further, Huang teaches, configured to: activate succeeding PBCH DMRS symbol skipping if a received power of a colliding PSS from a neighbor cell is lower than a pre-defined threshold while a timing offset error is higher than a second pre-defined threshold (e.g. prg. [0053], lines 10-16).      Regarding claim 17, Huang in view of Haartsen teach all the limitations in claim 15, and further, Huang teaches, wherein the ON to OFF transition of the power switching pattern starts after a Primary Synchronization Signal (PSS) symbol within the synchronization signal block associated with the PO preserving the PSS symbol (e.g. prg. [0086], lines 1-9).      Regarding claim 18, Huang in view of Haartsen teach all the limitations in claims 1, and further, Huang teaches, wherein the power switching pattern comprises an OFF to ON transition preceding a first reference symbol within the synchronization signal block associated with the PO and an ON to OFF transition succeeding a last reference symbol within the synchronization signal block associated with the PO (e.g., Fig. 2,  prg. [0050]).      Regarding claim 19, Huang in view of Haartsen teach all the limitations in claim 1, and further, Huang teaches, configured to: set the power switching pattern of the RF receiver for a next DRX cycle based on channel parameter estimations on reference signals received from one or more preceding DRX cycles (e.g., prg. [0029], lines 1-18).     Regarding claim 20, Huang in view of Haartsen teach all the limitations in claim 1, and further, Huang teaches, configured to: switch off reception of the signal block associated with the PO in a subset of DRX cycles; and switch on reception of the signal block associated with the PO in the remaining subset of DRX cycles (e.g. prg. [0049], lines 1-8).       

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 7:00 AM -4:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
November 17, 2022